Citation Nr: 1234734	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  12-08 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than October 27, 2009 for the award of service connection for asbestosis with pulmonary fibrosis and calcific diaphragmatic pleural plaques and irregular bilateral parenchymal opacities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The deceased Veteran served on active duty from March 1946 to August 1950.  The appellant is his widow.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in January 2011 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2011, a statement of the case was issued in March 2012, and a substantive appeal was timely received in March 2012.  

The Veteran died in 2011 during the pendency of the appeal.  While the claims folder does not include a copy of his death certificate, the evidence shows that the Veteran died in 2011 as he submitted a statement in June 2011 and the RO sent a letter to the appellant in January 2012 indicating that they received her claim for death benefits in October 2011.  In the letter the RO informed the appellant of the provisions of 38 U.S.C.A. § 5121A that permit a person otherwise eligible to receive accrued benefits to substitute as the claimant for the purposes of completing the appeal.  The record contains credible evidence that the appellant was married to the Veteran at the time of his death.  In an internal RO Memorandum in January 2012, the Pension Management Center notified the Appeals unit that a substitution was valid.  The RO continued to adjudicate the appeal with the appellant as the substitute claimant.  By these actions the RO found the appellant to be an eligible substitute claimant and therefore the adjudication of the Veteran's appeal is being continued. 

After the statement of the case was issued in March 2012, that same month the appellant submitted additional documents which are duplicative of the other evidence of record pertaining to the Veteran's pulmonary disorder and a waiver of RO consideration is not needed.  See 38 C.F.R. § 20.1304. 

The Board notes that while the appellant's representative in a brief dated in August 2012 indicated that the Veteran's claim number should begin with a "S" instead of "C", there is no indication in the file that the Veteran's claim number was characterized incorrectly.  

A review of the Virtual VA paperless claims processing system includes a letter dated in February 2012 whereby the RO deferred deciding the appellant's accrued benefits claim.  Other documents in the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  


FINDING OF FACT

An informal claim for VA disability compensation for asbestosis with pulmonary fibrosis and calcific diaphragmatic pleural plaques and irregular bilateral parenchymal opacities was received on October 27, 2009, and there was no pending claim, formal or informal, before October 27, 2009.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 27, 2009 for the grant of service connection for asbestosis with pulmonary fibrosis and calcific diaphragmatic pleural plaques and irregular bilateral parenchymal opacities have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided the Veteran with VCAA notice on the underlying claim of service connection for pulmonary fibrosis by letter dated in November 2009.  Nevertheless, where, as here, the claim of service connection for a pulmonary disorder has been granted and the effective date has been assigned, the claim has been more than substantiated, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose of the notice has been fulfilled.  Furthermore, once a claim has been substantiated, the filing of a notice of disagreement with the RO's decision as to the effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Dingess, at 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  VA records and lay statements have been associated with the file.  Thus, with respect to the appellant's claim, there is no additional evidence which needs to be obtained.  


Legal Criteria

Under 38 U.S.C.A. § 5110(a) , the effective date of an award based on an original claim or on a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  The statutory provision is implemented by regulation, which provides that the date of entitlement to an award of service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

Analysis

The appellant seeks an effective date earlier than October 27, 2009, for the Veteran's grant of service connection for asbestosis with pulmonary fibrosis and calcific diaphragmatic pleural plaques and irregular bilateral parenchymal opacities.  The pertinent facts are summarized below.  

In a Report of Contact, VA Form 21-0820, on October 27, 2009, the RO indicated that the Veteran contended that his representative sent a claim for a lung condition 6 weeks earlier; however, the RO noted that there was no record of this claim.  In November 2009, the Veteran submitted a claim of entitlement to service connection for a pulmonary disorder.  The rating decision in January 2011 granted service connection for asbestosis with pulmonary fibrosis and calcific diaphragmatic pleural plaques and irregular bilateral parenchymal opacities.  The RO construed the Report of Contact on October 27, 2009 to be an informal claim for a pulmonary disorder.  In the notice of disagreement received in February 2011, the Veteran asserted that he should be afforded an earlier effective date of March 1999 because a chest x-ray on March 18, 1999 demonstrated pleural calcifications in bi-basilar fibrotic changes consistent with previous asbestos exposure.  He further stated that had he been properly counseled he would have filed a claim for asbestos exposure in March 1999.  In June 2011, the Veteran stated that he did not seek early treatment for his lung disorder because he was not given the results from his March 1999 x-ray.  In the Form 9 appeal received in March 2012, the Veteran's spouse also contended that because he was never told he had a diagnosis of pulmonary fibrosis he did not seek early treatment or file a claim of entitlement to service connection for a lung disorder.  She noted that the x-ray in March 1999 was done because the Veteran had breathing problems and he thought he had pneumonia, which was ruled out.  

It is well settled that intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, intent must be communicated in writing.  MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits); Criswell v. Nicholson, 20 Vet. App. 501 (2006); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing); Brannon v. West, 12 Vet. App. 32, 35 (1998); 38 C.F.R. § 3.27 (1946) (stating that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"); 38 C.F.R. § 3.1(p) (defining a "claim" as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit").

The Veteran and his wife contended that he should be awarded an effective date of March 1999 because he would have filed a claim of entitlement to service connection for a pulmonary condition at that time if he was informed of the March 1999 chest x-ray results, which showed that that he had an asbestos related lung disorder.  While the issue of whether the Veteran was adequately treated for his lung disorder by the VA is not before the Board, the appellant in February 2012 acknowledged that the Veteran in March 1999 thought he had pneumonia which is the reason the x-ray was done.  Therefore in March 1999 the Veteran was aware that he had breathing problems and did not file a formal or informal claim for a lung disorder as there is no correspondence from the Veteran at that time indicating an intent to seek service connection for a pulmonary condition.  38 C.F.R. § 3.155.  

The first communication from the Veteran expressing an intent to file a claim of entitlement to service connection for a lung condition was documented in the Report of Contact on October 27, 2009, which the RO construed as an informal claim.  As there is no pending claim, formal or informal, before October 27, 2009, there is no factual or legal basis to assign an effective date before October 27, 2009.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

As indicated above, the Report of Contact in October 2009 indicates that the Veteran stated that he submitted a claim for a lung condition 6 weeks earlier; however, there is no record of this claim.  There is a legal presumption of administrative regularity which, as applied to this case, means that if VA received the claim in September 2009 VA would have taken appropriate action to develop the claim, to include communicating with the Veteran at his last address of record. 

This legal presumption is rebuttal by clear evidence to the contrary.  Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed that they have properly discharged their official duties).  To the extent the appellant implicitly shifts the burden to VA to explain the nonreceipt of the September 2009 application, this argument does not rise to the level of "clear evidence" necessary to rebut the presumption of regularity.  Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) (The presumption of regularity allows courts to presume that what appears regular is regular, the burden shifting to the claimant to show the contrary.). 

For these reasons, the preponderance of the evidence is against the claim for an effective date before October 27, 2009, for the grant of service connection for asbestosis with pulmonary fibrosis and calcific diaphragmatic pleural plaques and irregular bilateral parenchymal opacities and the benefit-of-the-doubt standard of proof does not apply.  8 U.S.C.A. § 5107(b).

(The Order follows on the next page.)


ORDER

An effective date earlier than October 27, 2009, for the grant of service connection for asbestosis with pulmonary fibrosis and calcific diaphragmatic pleural plaques and irregular bilateral parenchymal opacities, is denied.  




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


